Citation Nr: 0017194	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD.

2.  The veteran has not presented competent medical evidence 
that he currently has hearing loss or of an etiological 
relationship with active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran claims that he is entitled to service connection 
for PTSD because of various events that occurred during his 
tour of duty in Germany in the early 1970's.  Specifically, 
he reported on his May 1998 claim that he saw a woman killed 
in an automobile accident; he further indicated that he was a 
passenger in the car at the time.  The veteran stated that he 
witnessed a fellow soldier killed in his barracks, and his 
own grandfather died during his tour in Germany; however, the 
Army apparently did no allow him to go to the funeral.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (199).  However, as an initial matter, the Board must 
determine whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection for PTSD is 
well grounded, a veteran must present medical evidence 
establishing a diagnosis of PTSD; credible, supporting 
evidence that a claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between the veteran's current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (1997); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  At a minimum, a "clear 
diagnosis" should be an unequivocal medical opinion of a 
current PSTD diagnosis. Id. at 140.

In the present case, the veteran has been diagnosed with 
several mental disorders on Axis I, along with a personality 
disorder on Axis II.  However, none of the disorders on Axis 
I have been PTSD.  At a mental disorders examination in 
December 1989, the veteran was diagnosed with major 
depression, recurrent, and cannabis abuse on Axis I, and 
personality disorder, not otherwise specified with elements 
of paranoid and dependent type on Axis II.  No specific 
diagnoses were made in connection with an August 1991 mental 
disorders evaluation.  The veteran was evaluated for a 
nonservice-connected pension in November 1991; the examiner 
diagnosed dysthymia on Axis I and personality disorder, not 
otherwise specified, on Axis II.

Outpatient treatment records from February 1992 to April 1992 
reflect that the veteran's tolerance for the pressures of 
life was low.  The treatment notes of the VA Medical Center 
in St. Louis demonstrate that the veteran was being followed 
by hospital staff for his depression and his personality 
disorder.  He was noted to have unrealistic expectations 
concerning his employment prospects and he had problems with 
authority figures.  The outpatient treatment notes do not 
reflect that the veteran was diagnosed with PTSD.

In fact, nothing in the claims file reflects that the veteran 
has ever been diagnosed with PTSD, in spite of his belief 
that he had PTSD.  A review of the record does, however, 
reveal that the veteran's claims file has been missing since 
his active service, so the Board is unable to search the 
service medical records for a diagnosis of PTSD from October 
1972 to October 1975.  In this regard, the Board notes that 
every effort has been made to obtain the missing records.  
The veteran does not have a copy of the records.  The RO in 
June 1998 requested the veteran's service medical records 
from the National Personnel Records Center in St. Louis, 
Missouri; the records could not be found.  Some records were 
able to be recovered regarding his service in the Army 
National Guard after his active service, but reconstruction 
of his active duty records was not possible.

The Board further notes that none of the veteran's claimed 
stressors could be verified by the RO.  The RO sent the 
veteran a letter in June 1998 in an attempt to compile a more 
detailed picture of the veteran's claimed stressors.  The 
veteran, however, did not respond to the letter.  The Board 
has been able to determine that the veteran was, in fact, 
stationed in Germany from September 1974 to October 1975, but 
there is no evidence that he was involved in a car accident 
with a fatality or that he witnessed the death of a fellow 
serviceman in his barracks.  There is also no information 
concerning the death of the veteran's grandfather.

In any event, although the evidence shows that the veteran 
has depression, dysthymia, a personality disorder, trouble 
holding a job, and problems with authority figures, there is 
no evidence that he has PTSD, other than his own assertions.  
As stated above, where the issue is one of medical diagnosis, 
only persons with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Because the 
record does not indicate that the veteran possesses the 
medical training and expertise necessary to render a 
diagnosis of the PTSD, his lay statements alone cannot serve 
as a sufficient predicate upon which to find his claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).  Thus, his claim for entitlement to 
service connection for PTSD must be denied as not well 
grounded on the basis of an absence of a competent medical 
diagnosis of PTSD.

Hearing loss

A person who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
evidence of hearing loss by VA standards.  See 38 C.F.R. 
§ 3.385 (1999).  Second, the veteran must produce medical or, 
in some instances, lay evidence of an in-service incidence or 
aggravation of a disease or injury.  Finally, the veteran 
must show a nexus between the claimed in-service disease or 
injury and the current disability.  See Epps v. Gober, 126 
F.3d 1464, 1468-69b (Fed. Cir. 1997).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. See 38 
C.F.R. § 3.385.

The record is silent for any current diagnosis of hearing 
loss, other than the veteran's own belief that he has hearing 
loss by VA standards.  The veteran's application for entry 
into the reserve forces is absent of any showing of hearing 
loss.  There is no other information associated with the 
claims file showing that the veteran currently has hearing 
loss, except for the veteran's application for service 
connection.  Because the veteran is not qualified to offer an 
opinion on a question requiring a medical determination, the 
record is completely absent of competent evidence of the 
existence of a current hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As stated above, 
a grant of service connection requires a current diagnosis of 
the claimed disability.  Likewise, although the veteran 
believes that hearing loss was caused by exposure to high 
noise levels during military life and in connection with his 
duties as a cook, he is further not medically qualified to 
offer his own opinion in lieu of competent medical evidence 
with regard to proof of an etiological relationship to active 
service.  Id.  In light of both of these factors, the 
veteran's claim of entitlement to service connection for 
hearing loss must be denied as not well grounded.  

Because he has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for PTSD and hearing loss, the VA is under no duty 
to assist him in developing the facts pertinent to his 
claims.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
claims well grounded.  Thus, there is no additional duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) to notify the 
veteran of the evidence required to complete his application 
for service connection for the claimed disability.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85(Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempts 
fail.


ORDER

A well-grounded claim having not been submitted, service 
connection for PTSD is denied.

A well-grounded claim having not been submitted, service 
connection for hearing loss is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

